                 Case 1:19-cv-10256-GHW Document 42 Filed 03/24/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 3/25/2020

                                                                     MEMORANDUM ENDORSED

(212) 373-3165

(212) 492-0165

bbirenboim@paulweiss.com




       March 24, 2020




       By ECF

       The Honorable Gregory H. Woods
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street, Room 2260
       New York, NY 10007

                            Kaloma Cardwell v. Davis Polk & Wardwell LLP, et al.
                                      19-cv-10256-GHW (S.D.N.Y.)


       Dear Judge Woods:

                   We represent defendants in the above-captioned matter. We respectfully request
       two accommodations.

                       First, in light of the difficulties resulting from the COVID-19 pandemic, we
       respectfully request, pursuant to section 1.E of Your Honor’s Individual Rules of Practice in Civil
       Cases, an additional thirty (30) days to answer or otherwise respond to plaintiff’s amended
       complaint. The current deadline is March 31, 2020, and defendants request an extension to April
       30, 2020. ECF 40. This is defendants’ second request for an extension of time with respect to this
       deadline, and would not affect other scheduled dates.
            Case 1:19-cv-10256-GHW Document 42 Filed 03/24/20 Page 2 of 2

                                                                                                  2


                 Second, in lieu of filing individual motions to dismiss the amended complaint,
  defendants currently anticipate filing a consolidated motion. Defendants seek leave of the Court
  to file a memorandum of law five pages longer (35 pages) than the present page limit of 30 pages.
  The Court granted leave to file a memorandum of 30 pages on February 20, 2020. ECF 32.
  Defendants respectfully submit that additional pages are necessary, and would favor judicial
  efficiency, in light of plaintiff’s addition, in the amended complaint, of over forty pages of
  allegations, nine legal claims, and an eighth individual defendant not named in any previous
  proceeding.

                  We have consulted with David Jeffries, counsel for plaintiff. On behalf of plaintiff,
  Mr. Jeffries takes no position with respect to these requests.

                 If the Court requires any further information in support of these requests,
  defendants will respond promptly to the Court’s instructions.

                  Thank you for the Court’s attention to this matter.


                                             Respectfully submitted,


                                             /s/ Bruce Birenboim
                                             Bruce Birenboim


  cc:     Counsel of Record (Via ECF)


 Application granted. The deadline for Defendants to respond to the amended complaint is extended to April 30, 2020. In
 addition, Defendants are granted leave to file a memorandum of law not to exceed 35 pages.


SO ORDERED.
                                                                  _____________________________________
Dated: March 24, 2020
                                                                         GREGORY H. WOODS
New York, New York                                                      United States District Judge
